Case: 1:19-cv-05022 Document #: 20-1 Filed: 02/20/20 Page 1 of 2 PagelD #:180

 

 

UNDER SECRETARY OF COMMERCE FOR INTELLECTUAL PROPERTY AND
DIRECTOR OF THE UNITED STATES PATENT AND TRADEMARK OFFICE

JANUARY 29, 2018
PTAS

1077, NORTHERN’ BLVD. 900435103

ROSLYN, NY 11576

UNITED STATES PATENT AND TRADEMARK OFFICE
NOTICE OF RECORDATION OF ASSIGNMENT DOCUMENT

THE ENCLOSED DOCUMENT HAS BEEN RECORDED BY THE ASSIGNMENT RECORDATION BRANCH
OF THE U.S. PATENT AND TRADEMARK OFFICE. A COMPLETE COPY IS AVAILABLE AT THE
ASSIGNMENT SEARCH ROOM ON THE REEL AND FRAME NUMBER REFERENCED BELOW.

PLEASE REVIEW ALL INFORMATION CONTAINED ON THIS NOTICE. THE INFORMATION
CONTAINED ON THIS RECORDATION NOTICE REFLECTS THE DATA PRESENT IN THE PATENT
AND TRADEMARK ASSIGNMENT SYSTEM. IF YOU SHOULD FIND ANY ERRORS OR HAVE
QUESTIONS CONCERNING THIS NOTICE, YOU MAY CONTACT THE ASSIGNMENT RECORDATION
BRANCH AT 571-272-3350. PLEASE SEND REQUEST FOR CORRECTION TO: U.S. PATENT
AND TRADEMARK OFFICE, MAIL STOP: ASSIGNMENT RECORDATION BRANCH, P.O. BOX
1450, ALEXANDRIA, VA 22313.

RECORDATION DATE: 01/10/2018 REEL/FRAME: 6247/0253
NUMBER OF PAGES: 5

BRIEF: ASSIGNS THE ENTIRE INTEREST

DOCKET NUMBER: 030089
ASSIGNOR:
BIRZLE, MARTIN DOC DATE: 01/08/2018
CITIZENSHIP: GERMANY
ENTITY: INDIVIDUAL
ASSIGNEE:
ROOR INTERNATIONAL BV CITIZENSHIP: NETHERLANDS

ENTITY: BESLOTEN VENNOOTSCHAP (B.V.)
SINT NICOLAASSTRAAT 19

1012 NJ AMSTERDAM, NETHERLANDS

SERIAL NUMBER: 75241572 FILING DATE: 02/13/1997
REGISTRATION NUMBER: 2235638 REGISTRATION DATE: 03/30/1999
MARK: ROOR

DRAWING TYPE: AN ILLUSTRATION DRAWING WITH WORD(S) /LETTER(S)/ NUMBER(S) IN
STYLIZED FORM

SERIAL NUMBER: 75514874 FILING DATE: 07/07/1998
REGISTRATION NUMBER: 2307176 REGISTRATION DATE: 01/11/2000
MARK: ROOR

DRAWING TYPE: AN ILLUSTRATION DRAWING WITH WORD(S) /LETTER(S)/ NUMBER(S) IN
STYLIZED FORM

P.O. Box 1450, Alexandria, Virginia 22313-1450 - WWW.USPTO.GOV
Case: 1:19-cv-05022 Document #: 20-1 Filed: 02/20/20 Page 2 of 2 PagelD #:181

6247/0253 PAGE 2

SERIAL NUMBER: 77653139 FILING DATE: 01/21/2009
REGISTRATION NUMBER: 3675839 REGISTRATION DATE: 09/01/2009
MARK: ROOR

DRAWING TYPE: AN ILLUSTRATION DRAWING WITH WORD(S) /LETTER(S)/ NUMBER(S) IN
STYLIZED FORM

ASSIGNMENT RECORDATION BRANCH
PUBLIC RECORDS DIVISION
